                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAS SOMAN,                                         Case No. 17-cv-06076-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE MOTION FOR RELIEF
                                                 v.                                         FROM JUDGMENT
                                   9

                                  10     ALAMEDA HEALTH SYSTEM,                             Re: Dkt. No. 58
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In this putative class action, plaintiff Jas Soman alleged claims against her former

                                  14   employer, defendant Alameda Health System (“AHS”), under the Fair Credit Reporting Act

                                  15   (“FCRA”) and the California Investigative Consumer Reporting Agencies Act (“ICRAA”). The

                                  16   thrust of the second amended complaint was that AHS violated the statutes by combining the

                                  17   disclosures they require with boxes highlighting certain related rights under California, New York,

                                  18   Minnesota, and Oklahoma law. Dkt. No. 42. The Court dismissed the second amended complaint

                                  19   with prejudice on December 3, 2018, on the grounds that the state law references were closely tied

                                  20   to the legislative goals of the FCRA and ICRAA, and could not be said to be confusing,

                                  21   misleading or otherwise improper. Dkt. No. 49. Soman filed a notice of appeal on December 11,

                                  22   2018. Dkt. No. 51.

                                  23          A few weeks later, on January 29, 2019, the Ninth Circuit published an opinion reaching a

                                  24   different result. In Gilberg v. California Check Cashing Stores, LLC, 913 F.3d 1169 (9th Cir.

                                  25   2019), the circuit reversed summary judgement for the defendant on FCRA and ICRAA claims

                                  26   that challenged the inclusion of additional state law disclosure rights in the FCRA disclosure

                                  27   document. Id. at 1171. The court determined that the word “solely” in the FCRA and ICRAA

                                  28   meant just that, and the inclusion of any other terms, even if “closely related” to the purposes of
                                   1   these statutes, was not permitted. Id. at 1175-76. The circuit remanded the matter for further

                                   2   proceedings in light of these conclusions.

                                   3          The disclosures in Gilberg are substantively identical to the ones Soman challenges.

                                   4   Consequently, the Court invited the parties to bring a motion for reconsideration of the dismissal

                                   5   with prejudice. Dkt. No. 53. Soman accepted the invitation and filed a motion under Rule 60(b).

                                   6   Dkt. No. 58.

                                   7          While it is of course true that the Court cannot enter a reconsideration order while the

                                   8   appeal is pending, the Court may indicate whether it would grant such a motion as an aid to the

                                   9   circuit court. Fed. R. Civ. Pro. 62.1(a)(3). Gilberg leaves no doubt that the second amended

                                  10   complaint states a plausible claim, and so the Court would grant the motion if the matter were

                                  11   remanded. In the interests of judicial efficiency and economy, Soman is directed to advise the

                                  12   court of appeals of this order within seven days of the date of filing. Fed. R. Civ. Pro. 62.1(b).
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: June 5, 2019

                                  15

                                  16
                                                                                                     JAMES DONATO
                                  17                                                                 United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
